UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6927



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIGUEL PEGLERA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-93-58, CA-97-81-5-BO)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Miguel Peglera, Appellant Pro Se. Christine Blaise Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Miguel Peglera seeks to appeal the district court’s order de-

nying his motion for reconsideration of an order denying his motion

filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Peglera, Nos. CR-93-58; CA-97-81-5-BO (E.D.N.C.

May 5, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2